Exhibit 10.3
[c85046p8504601.jpg]
May 8, 2009
Todd W. Buchardt
Re: Amendment to Executive Letter Agreement
Dear Todd:
This letter sets forth the terms and conditions regarding your continued
employment with Voyager Learning Company, formerly known as ProQuest Company
(“Voyager”) and the compensation that the CEO has approved for you. For purposes
of this letter, the “Company” refers to Voyager and its subsidiaries and
affiliates. Unless otherwise specified, capitalized terms used in this letter
have the meaning assigned to such terms in your letter agreement with Voyager
dated July 13, 2006 (the “Executive Letter”).
1. Transition Period. You commit to remaining employed with Voyager from the
date of this letter until the earliest of: (i) the effective date of your
termination pursuant to your notice of resignation to Voyager; or (ii) the date
that Voyager terminates your employment, (the “Transition Period”). You will
continue to serve as Senior Vice President and General Counsel during the
Transition Period.
2. Compensation During the Transition Period. You will be eligible to earn the
salary, compensation and benefits as set forth in the revised Exhibit D attached
to this letter during the Transition Period.
3. Eligibility to Receive Regular Severance under the Executive Letter after the
Transition Period. Upon providing your notice of resignation to the Company, you
will be treated as having terminated your employment for “Good Reason” for
purposes of Section 6(d) of the Executive Letter. The parties agree that it has
been more than two years since a “Change of Control of the Company or an
Acquisition of at Least 30% of the Company’s Outstanding Voting Stock and Board
Change” as such terms are defined in the Executive Letter and you no longer have
rights to enhanced severance benefits under Section 5 of the Executive Letter
but you remain eligible for regular severance benefits under Section 6(d) of the
Executive Letter. However, the parties agree that the period of continued
participation in medical, dental and vision plans described in Section 5(b)
shall continue to be eighteen months instead of the twelve months provided by
Section 6(c) of the Executive Letter. In addition, the parties agree that the
Company will provide such continuation of medical, dental and vision coverage in
such manner that the coverage and benefits are not taxable to you or the Company
shall pay you an additional amount to cover the payment of all federal, state,
local and other taxes with respect to such coverage and benefits as

 

 



--------------------------------------------------------------------------------



 



well as the tax reimbursement provided by this sentence such that the coverage
and benefits as well as the tax reimbursement does not result in any additional
tax cost to you. For further clarification, the following sentence is added at
the end of paragraph (a) of the definition of “Good Reason” in the Executive
Letter:
“Good Reason”, solely for the purpose of Section 6(d), shall also include you
resign from Voyager for any reason.
Please note that Voyager has contributed to an existing rabbi trust with
Wachovia with respect to severance benefits and the additional transitional
compensation set forth in Section 5 of this letter for you and that you may be
entitled to payment directly from Wachovia or a successor trustee and receipt
from Wachovia or a successor trustee will satisfy your right to receive
severance benefits under the Executive Letter or benefits under this letter to
the same extent as if paid by the Company.
4. Eligibility to Receive Additional Compensation.
(a) Prior to a Change in Control. In addition to the Regular Severance Benefits
as described in the Executive Letter as modified by section 3 of this letter and
the cash in lieu of SERP described in Exhibit D, you will be entitled (subject
to signing a release substantially in the form attached to the Executive Letter)
to the following bonus compensation if a Change of Control of the Company does
not occur in 2009 prior to your termination of employment with the Company and
you remain employed with and fulfill your duties to the Company until the
earlier of: (i) the end of the Transition Period (other than if the Transition
Period ends by a termination of your employment by the Company for Cause as such
term is defined in the Executive Letter) or (ii) December 31, 2009:

  (1)   a single lump sum equal to the amount of your bonus for 2009 as
determined by the Voyager bonus plan for similarly situated executives (prorated
as set forth in subsection (a)(2) only if you resign your employment in 2009
without Good Reason);

  (2)   where the amounts in subsection (a)(1) above shall be a pro rata amount
because you resigned your employment in 2009 without Good Reason, such prorated
amount shall be calculated as a percentage as follows:

  i.   the numerator shall be the number of days you are employed during 2009;
and

  ii.   the denominator shall be the number of days in 2009.

The amount described in this Section 4(a), if earned, shall be paid at the same
time other Voyager bonuses are paid to the executive leadership team.
(b) On or After a Change in Control. In addition to the Regular Severance
Benefits as described in the Executive Letter as modified by section 3 of this
letter and the cash in lieu of SERP described in Exhibit D, you will be entitled
(subject to signing a release substantially in

 

2



--------------------------------------------------------------------------------



 



the form attached to the Executive Letter) to the following bonus compensation
if a Change of Control of the Company occurs in 2009 on or prior to your
termination of employment with the Company and you remain employed with and
fulfill your duties to the Company until the earlier of: (i) the end of the
Transition Period (other than if the Transition Period ends by a termination of
your employment by the Company for Cause as such term is defined in the
Executive Letter) or (ii) December 31, 2009:

  (1)   a single lump sum equal to the amount of bonus for on target performance
for 2009 [50% of your annualized Base Salary] (prorated as set forth in
subsection (b)(2) only if you resign your employment in 2009 without Good
Reason);

  (2)   where the amounts in subsection (b)(1) above shall be a pro rata amount
because you resigned your employment in 2009 without Good Reason, such prorated
amount shall be calculated as a percentage as follows:

  i.   the numerator shall be the number of days you are employed during 2009;
and

  ii.   the denominator shall be the number of days in 2009.

The amount described in this Section 4(b) shall be paid at the earlier of:
(i) December 31, 2009 or (ii) a termination of your employment by either you or
the Company other than if the termination of your employment is by the Company
for Cause as such term is defined in the Executive Letter.
5. Eligibility to Receive Additional Transitional Compensation. As additional
transitional compensation, you shall be entitled to a single lump sum of 50% of
your annualized Base Salary at the earlier of: (a) December 31, 2009 or (b) a
termination of your employment by either you or the Company other than if the
termination of your employment is by the Company for Cause as such term is
defined in the Executive Letter.
6. Golden Parachute Tax Gross-Up Payment. It is not anticipated that your
payments from the Company in connection with the Change of Control of the
Company will trigger “golden parachute” excise taxes. You will receive a
statement summarizing the Company’s basis for this position as soon as
reasonably practicable after your termination of employment. Nonetheless, in the
event this analysis should be contested by the IRS, your right to receive a tax
gross up defined in Section 3 of the Executive Letter remains in effect
7. Section 409A. The payments pursuant to this letter and the Executive Letter
are intended to be exempt from or, comply with, the requirements of section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) and this
letter and the Executive Letter are intended to be interpreted and operated
accordingly to the fullest extent possible; provided, however, that
notwithstanding anything to the contrary in this letter or the Executive Letter
in no event shall the Company be liable to you for or with respect to any taxes,
penalties or interest which may be imposed upon you pursuant to Section 409A.
Without limitation on the foregoing, the cash in lieu of SERP described in
Exhibit D and the additional transitional compensation described in

 

3



--------------------------------------------------------------------------------



 



Sections 4 and 5 of this letter are intended to be exempt from the requirements
of Section 409A as short-term deferral payments. In accordance with the
preceding sentences, the date on which a “separation from service” pursuant to
Section 409A (“Separation from Service”) occurs shall be treated as the
termination of employment date for purposes of determining the timing of
payments under this letter and the Executive Letter to the extent necessary to
have such payments under this letter and the Executive Letter be exempt from the
requirements of Section 409A or comply with the requirements of Section 409A. If
you are a “Specified Employee” pursuant to Section 409A on the date of your
Separation from Service, to the extent that any payments pursuant to this letter
or the Executive Letter constitute “deferral of compensation” subject to
Section 409A (after taking into account to the maximum extent possible any
applicable exemptions) (a “409A Payment”) treated as payable upon Separation
from Service, then to the extent required for you not to incur additional taxes
pursuant to Section 409A, no such 409A Payment shall be made before the earlier
of (i) 6 months after your Separation from Service; or (ii) the date of your
death. Should the preceding sentence result in payments to you at a later time
than otherwise would have been made under this letter, on the first day any such
payments may be made without incurring additional tax pursuant to Section 409A
(“409A Payment Date”), Voyager (or Wachovia or a successor trustee of the rabbi
trust to which the Company has contributed with respect to your severance
benefits (“Rabbi Trust”)) shall make such payments provided that any amounts
that would have been paid earlier but for the application of this Section 7
shall be paid in a lump sum on the 409A Payment Date together with, subject to
the following sentence, accrued interest at the earnings rate (but not below 0%)
of the Rabbi Trust containing your severance amounts. To the extent
administratively feasible, you shall be entitled to direct the investment of the
portion of the assets in the Rabbi Trust attributable to the amount you are
entitled to under this letter and the Executive Letter for which payment is
delayed because of Section 409A and to the extent you exercise this discretion,
instead of being entitled to the amount delayed because of Section 409A with
accrued interest at the earnings rate of the Rabbi Trust you shall be entitled
to the amount delayed because of Section 409A adjusted by earnings and losses
attributable to your investment direction. For purposes of Section 409A, each
payment installment shall be treated as a separate payment. To the extent
required for payments under this letter and the Executive Letter to comply with
or be exempt from Section 409A (with the intention to comply with Treasury
Regulation §1.409A-3(d) with the treatment of the 38th day after termination of
employment as the designated payment date), payments shall be made no sooner
than the 8th day after termination of employment nor later than the 38th day
after termination of employment based on when the release required by this
letter and the Executive Letter is executed and becomes non-revocable and if
such 30-day period spans two calendar years, payment shall be made in the later
calendar year. The parties agree to cooperate to minimize the impact of
Section 409A without materially changing the economic value of this letter and
the Executive Letter to either party.
8. Effect on Other Agreements. This letter does not reduce or restrict your
obligations or rights under any other agreement between you and the Company or
any of its subsidiaries or affiliates, including without limitation the
Executive Letter and the Restricted Stock Termination Agreement and the Employee
Confidentiality and Restrictive Covenant Agreement dated March 22, 2002 and
signed by you and James P. Roemer, except to the extent specifically provided in
this letter.

 

4



--------------------------------------------------------------------------------



 



9. Withholding. All amounts payable to you by the Company under this letter or
otherwise shall be reduced by applicable taxes and all other deductions as may
be required by law or which have been previously authorized.
Please review this letter carefully. If it correctly states our agreement,
please sign and return the enclosed copy to me.

          Best regards,
      /s/ Richard Surratt       Richard Surratt      President and Chief
Executive Officer Voyager Learning Company       

Accepted and agreed to this 8th  _____  day of May 2009.

                /s/ Todd W. Buchardt       Todd W. Buchardt           

 

5



--------------------------------------------------------------------------------



 



         

Exhibit D
Revised March    , 2009
SALARY, BONUS AND BENEFITS
Salary

•   Base Salary: You are paid a “Base Salary” of $11,410 bi-weekly ($296,656 if
annualized), and are eligible for consideration for a merit increase in
May 2009.

•   Regular Salary: Your “Regular Salary” includes your Base Salary plus another
$20,800 annualized, for a total Regular Salary of $317,506 annualized.

•   Calculations for Bonus, merit pay, payment in lieu of SERP, severance,
company paid disability, 401(k) match will utilize your Base Salary and not your
Regular Salary.

Bonus

•   As a key executive you participate in the Financial Bonus Plan at 50% of
your Base Salary for on target performance. Under this Bonus you may earn up to
200% of target for performance above goal. This bonus payout is capped at 200%
of target.

Benefits
You shall be entitled to the following benefits while employed by Voyager
Learning Company under this Agreement.

•   In lieu of participation in the ProQuest Supplemental Executive Retirement
Plan (SERP), the Company makes a cash payment to you, less withholding taxes, in
an amount equal to 15% of the sum of your Base Salary and your management bonus
under the Financial Bonus Plan for the year. Such cash payment in lieu of SERP
for any calendar year shall be paid no later than March 15th of the following
calendar year.

If your employment shall terminate for any reason other than by the Company with
Cause prior to the end of the calendar year, for purposes of calculating the
cash payment in lieu of SERP with respect to Base Salary, Base Salary shall be
the Base Salary earned for the period you were employed during the year. The
cash payment in lieu of SERP attributed to such Base Salary for the year of
termination of employment shall be paid to you thirty (30) days following your
termination date (subject to signing a release substantially in the form
attached to the Executive Letter). The cash payment in lieu of SERP with respect
to management bonus under the Financial Bonus Plan shall be paid at the same
time as the management bonus, if any, but not later than March 15th following
the year to which the management bonus related.

 

6



--------------------------------------------------------------------------------



 



•   You receive at Company expense Basic term life equal to two times annual
Base Salary, and under the terms of the policy, you may elect to purchase
additional term life insurance up to the amount offered for similarly situated
senior executives subject to the terms of the Policy.

•   You have Short Term Disability protection at Company expense.

•   You are covered at Company expense for Long-term disability benefits which
will begin after you have been totally disabled for a period of six continuous
months. You are also eligible to participate under the Supplemental Income
Protection Plan— Supplemental Long Term Disability Plan at the group rate.

•   You participate in the Profit Sharing Retirement Plan 401(k) plan,

•   You are be eligible for four weeks of annual vacation, accrued at 13.33
hours per month, 4 floating holidays (personal days), and 8 company holidays.

•   You participate in benefits programs including group insurance plans for
medical, dental, vision, as well as access to a Health Savings Account or
Flexible Spending Account.

•   If asked by the Company and you agree to relocate, you are eligible for
relocation benefits as detailed in the Senior Management Homeowner Relocation
Plan summary. This benefit must be reimbursed to the Company if you leave, at
your election, within the first 12 months of employment.

•   You are eligible to participate in Dependent Life Insurance; Voluntary
Accidental Death & Dismemberment; the Group Legal Plan.

 

7